Drawings
The drawings were received on Feb. 8, 2021.  These drawings have been entered and made of record.
Specification
The amendments to the specification were received on Feb. 8, 2021.  These amendments have been entered and made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “substantially horizontal alignment” is contradicted and/or duplicated by the limitation “not fully horizontal”. Individually the are interpreted as not horizontal yet the combination makes it unclear whether they can be horizontal or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Critel (US 5,681,141) in view of Springer (US 1,977,497).
Interpretative note. Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims.  See MPEP 2115.
	With respect to claims 1 & 7, Critel discloses a machine comprising:
a pair of tire support beams 40, 42 with a first end and a second end and a medial slot/gap (FIG. 5)  extending longitudinally;
wherein a tire support beam and tire receiving floor 44, 46 extending orthogonally from tire support beams 40, 42, wherein receiving floor is  adapted to move a stack of two or more tires between a substantially vertical alignment position (FIG. 5) and a substantially horizontal alignment position (FIGS. 1, 2, 4), or a reverse, by pivotably rotating around a first end (indicated generally as 20); 
wherein a pair of tire support beams 40, 42 are configured to receive and hold two or more tires in a position where each tire diameter is orthogonal (FIG. 3) to a medial slot; and, 
wherein a second end (indicated generally as 52 in FIG. 5) is free to swing between positions.

A plate 56 projects rearwardly from the upper end of lever arm 54, and has a clevis 58 pivotally connected thereto. Clevis 58 is affixed to one end of a plunger rod 60 which is operably mounted within a cylinder 62 for selective extension and retraction from the cylinder. The rearward end of cylinder 62 is pivotally mounted by a clevis 64 to platform 36. A pair of hydraulic lines 66 and 68 are connected between the opposing ends of cylinder 62, and pump 32, to selectively extend or retract plunger rod 60 in a conventional fashion. A control switch 70 is mounted on a post 72 and is utilized to actuate pump 32 to raise or lower carriage 12, in a conventional fashion. (Column 2, lines 52-63).
In other words, from an operational sense a user can operate control switch 70 to set extension or retraction of plunger rod 60 at any position. The setting of plunger rod 60 at any position allows the angle of rotation of beams 40, 42 to be set to achieve any position between horizontal and vertical including a position of substantially horizontal and not fully horizontal. However, Critel does not explicitly disclose “substantially horizontal…not fully horizontal” as recited in claim 1, line 8.
Springer teaches loading a machine having a support beam 6 and receiving floor 23 that extends orthogonally from a beam 6. With respect to FIG. 1 Springer teaches the operation of a beam being loaded with articles prior to rotation to a vertical, wherein the operation requires placing a support beam 6 in “substantially horizontal alignment position such that a support 6 is not fully horizontal”. In other words, Springers support 6 is at a slight angle relative to a horizontal. This allows articles to be “readily placed 
With respect to claim 3, Critel discloses that a tire receiving floor 44, 46 is located in a tire loading area.
With respect to claim 5, Critel discloses one piston 60, 62 for moving the tire support beam between positions.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Critel in view of Springer and further in view of MacIntosh (US 4,032,023).
Critel does not disclose a security gate. Macintosh discloses gate members 81, 82 which control access to the interior of upending apparatus. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Critel to provide a security gate, as taught by MacIntosh, thereby allowing a worker “an opportunity to shake dirt and foreign matter from the leaves during packing of the container.”
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Critel in view of Springer and further in view of Smelts (US 7,150,598).
Critel discloses a receiving floor, and does not disclose a receiving floor that comprises rollers. Smelts discloses a machine comprising support beams (indicated generally as 26) that are rotated between substantially horizontal and substantially vertical positions. Smelts further discloses a receiving floor 28 that is orthogonal to .
Claims 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Critel in view of Springer and further in view of Hirschboeck (US 3,883,007).
Critel does not disclose a ramp with a top and bottom. Hirschboeck discloses a ramp 24 (or 23) further comprising a top and bottom. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Critel to provide a ramp that is flush with a top of a support, e.g. tire support, as taught by Hirschboeck, thereby making loading of the floor easier.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Critel in view of Springer and Hirschboeck and further in view of Kielinski (US 5,845,356).
Critel does not disclose security arms. Kielinski discloses a movable safety gate 36, 38, e.g. security arm. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Critel to include movable security arms, as taught by Kielinski, to “help prevent dock personnel from accidentally falling off the dock.”
Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Critel in view of Springer and further in view of Bellman (US 6,298,999).
Critel discloses that forks are used to remove a stack of tires once vertically oriented, wherein a stack is moved to another location for further processing. Bellman discloses a movable tire cage 100, 108, 110 for holding a plurality of tires. Therefore, it .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
According to the claim map below claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,475,659. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.  Elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth above.
In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.  Elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth above.
Instant Application
US 9,475,659
US 10,464,763
Claim 1
Tire support beam
Tire receiving floor
Slot (e.g. gap)
Pivotably rotating
Horizontal-vertical
Claim 1
Claim 1
Claim 7
Claim 10
Claim 2
Receiving floor
Claim 2
Claim 1
Claim 7
Claim 3
Tire loading area
Claim 3
Claim 2
Claim 4
Security gate
Claim 4
Claim 3
Claim 5
One piston
Claim 5
Claim 4
Claim 8
Claim 11
Claim 6




Claim 7
Parallel beams
Gap (e.g. slot)
Claim 7
Claim 1
Claim 7
Claim 10
Claim 8
Ramp
Claim 8
Claim 7
Claim 10
Claim 9
Substantially flush
Claim 9
Claim 7
Claim 10
Security arms
Claim 10
Claim 10
Claim 11
Tire cage
Claim 11
Claim 5
Claim 12
Claim 12
Movable (tire cage)
Claim 12
Claim 6


Response to Arguments
Applicant’s arguments AND amendments filed Feb. 8, 2021 with respect to the drawing objections as well as the 35 USC 112 rejections have been fully considered and are persuasive.  Those objections/rejections have been withdrawn. 
Applicant’s arguments AND amendments filed Feb. 8, 2021 with respect to Double Patenting rejection based on the amendments inherently traversing the rejection have been fully considered and are NOT persuasive. The double patenting rejection has been maintained.
The rejection in view of the Bopp reference has been canceled, rendering moot Applicants arguments.
Applicant’s arguments AND amendments with respect to “not fully horizontal” as amended have been fully considered and are persuasive. As explained in the rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652